Case 1:20-cv-21457-KMW Document 94-3 Entered on FLSD Docket 04/27/2020 Page 1 of 3

                                                         THE ELEVENTH JUDICIAL CIRCUIT
                                                         MIAMI-DADE COUNTY, FLORIDA

                                                         CASE NO. 20-1
                                                         (Court Administration)

                                                         ADMINISTRATIVE ORDER
                                                         NO. 20-04

   IN RE: COVID-19 EMERGENCY
   PROCEDURES AND FURTHER SUSPENSION
   OF TIME PERIODS SET FORTH IN
   ADMINISTRATIVE ORDER NO. 20-03
   IN THE ELEVENTH JUDICIAL CIRCUIT
   OF FLORIDA
   ______________________________________/

          WHEREAS, pursuant to Administrative Order No. No. 20-03 entered on March 17,
   2020, it was necessary to set forth emergency procedures for the cancellation of all non-
   emergency proceedings, except mission critical court matters, from March 17, 2020 through
   March 27, 2020; and
          WHEREAS, subsequent to the execution of Administrative Order No. 20-03, it was
   brought to the Court’s attention that additional information was needed regarding mission critical
   court matters and filings for such matters; and
          WHEREAS, on March 24, 2020, the Supreme Court of Florida issued Administrative
   Order No. AOSC20-17, to combine and extend the temporary measures implemented in three
   previous administrative orders and to further suspend time periods and make other changes to
   meet the needs of the Coronavirus Disease 2019 (COVID-19) crisis;
          WHEREAS, since the COVID-19 pandemic continues to have a massive effect upon the
   operations of the Eleventh Judicial Circuit Court system and the lives of the residents of Miami-
   Dade County, it is necessary to combine and extend the temporary measures implemented in
   Administrative Order No. 20-03 and set forth additional procedures regarding all non-emergency
   procedures and mission critical court matters.
          NOW, THEREFORE, pursuant to the authority vested in me as Chief Judge of the
   Eleventh Judicial Circuit of Florida, pursuant to Rule 2.215, Florida Rules of Judicial
   Administration, it is hereby ORDERED:
          1. All non-emergency court proceedings, including, but not limited to, special set



                                                     1
Case 1:20-cv-21457-KMW Document 94-3 Entered on FLSD Docket 04/27/2020 Page 2 of 3

                  hearings, trials1, and all calendars, including, but not limited to, motions, pretrial
                  motions, foreclosures, writs of possession, uncontested divorces and case
                  management conferences, will continue to be postponed through Friday, April 17,
                  2020, except for mission critical matters and other court proceedings and events that
                  can be effectively conducted remotely without the necessity of in-person appearances.
              2. Mission critical court matters include:
                       •   Pretrial Release and First Appearances (Bond hearings);
                       •   Arraignment hearings for in-custody defendants. However, defendant’s
                           presence is not needed. If there is a written plea, the case will be set for trial.
                           If there is no written plea, the arraignment hearing will be reset;
                       •   Baker Act and Marchman Act (Substance Abuse) hearings;
                       •   Injunctions for Exploitation of a Vulnerable Adult;
                       •   Hearings on petitions for the appointment of an emergency temporary
                           guardian;
                       •   Juvenile Dependency, Shelter and Arraignment hearings;
                       •   Juvenile Detention hearings;
                       •   Termination of Parental Rights advisory hearings;
                       •   Petitions for Judicial Waiver of Notice pursuant to Section 390.01114(4),
                           Florida Statutes;
                       •   Filing of Emergency Petitions for Temporary Injunctions (domestic violence,
                           dating, stalking, repeat and sexual violence and risk protection orders). All
                           final hearings pursuant to these injunctions will be cancelled and reset. All
                           temporary injunctions will be extended and remain in full force and effect
                           until the next hearing date;
                       •   Extraordinary Writs;
                       •   Proceedings related to the state of emergency or public health emergency,
                           including, but not limited to, proceedings related to violation of quarantine or
                           isolation; violation of orders to limit travel; violations of orders to close public
                           or private buildings; and enforcement of curfew orders; and
                       •   Emergency proceedings set by the presiding judge. Emergency proceedings
                           will be conducted remotely wherever possible as directed by the individual
                           judge.
   1
       Except those trials authorized by Administrative Order No. 20-02 A1, Eleventh Judicial Circuit Court.
                                                              2
Case 1:20-cv-21457-KMW Document 94-3 Entered on FLSD Docket 04/27/2020 Page 3 of 3

           3. All filings pertaining to mission critical court matters shall be accepted by the Clerk
              of Courts.
           4. All time limits set by judicial order and/or authorized by rule and statute applicable to
              civil (inclusive of circuit and county), family, domestic violence, dependency,
              probate, small claims, traffic, bond forfeiture, and appellate proceedings are further
              suspended until the close of business day on Monday, April 20, 2020.
           5. The suspension of time periods above restores additional days equal to the number
              stated in Administrative Order No. 20-03 and this Order. The suspension period
              began the close of business day Friday, March 13, 2020 and is extended through the
              through the close of business day Monday, April 20, 2020. Any deadlines falling
              within that time period shall be extended thirty-eight (38) days from the original
              deadline.
           6. Although time periods have been suspended as stated above, non-essential court
              proceedings will commence as soon as practicable upon the implementation of a
              remote appearance platform which allows proceedings to be effectively conducted
              remotely without in-person court appearances.
                  •   Each judicial officer will communicate the procedures and access instructions
                      for remote proceedings in their respective divisions by webpage, CourtMap
                      email, and any other means identified as effective.
                  •   Each judicial officer will post procedures, including procedures for the
                      exchange of evidence in anticipation of a hearing, on their respective
                      divisional webpages.


   DONE AND ORDERED in Chambers in Miami-Dade County, Florida, this 25th day of March
   2020.


                                         BERTILA SOTO, CHIEF JUDGE
                                         ELEVENTH JUDICIAL CIRCUIT OF FLORIDA




                                                    3
